Citation Nr: 1614554	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-49 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral heel spurs.

2.  Entitlement to service connection for Graves' disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had service from November 1981 to October 1990 and from February to June 2003.  She also had a period of reserve service from December 1995 to August 2006, which included periods of active duty training (ACDUTRA) and/or inactive duty training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Regional Office (RO) in Indianapolis, Indiana.

The Board previously considered this appeal in July 2013, and remanded these issues for further development in order to request VA examinations.  That development was completed, and the case returned to the Board for further appellate review.

The issue of entitlement to service connection for bilateral heel spurs is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Graves' disease did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service.


CONCLUSION OF LAW

The criteria to establish service connection for Graves' disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board acknowledges the Veteran's service to her country and is sympathetic to her medical conditions; however, the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Graves' Disease

The Veteran contends that she developed Graves' disease during service.  Graves' disease is a syndrome of diffuse hyperplasia of the thyroid.  Its characteristics include hyperthyroidism, usually with goiter and ophthalmic symptoms.  See Dorland's Illustrated Medical Dictionary, 534 (32nd ed. 2012).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Certain chronic diseases, such as endocrinopathies, which includes Graves' disease, can be presumed as related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113. 

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service, (2) evidence of post-service continuity of the same symptomatology, and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation, such as endocrinopathies.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).

However, as applies to this case, consideration of 38 C.F.R. §§ 3.307  and 3.309 (presumption of service incurrence for a certain disease) for periods of ACDUTRA or INACDUTRA is not appropriate.

A Veteran is "a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Active Duty for Training (ACDUTRA) is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

A claimant whose claim is based on a period of ACDUTRA or inactive duty for training (INACDUTRA) cannot be entitled to the presumption of service connection for various diseases.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010); see also 38 U.S.C.A. §§ 101(24)(B), 1112, 1137; 38 C.F.R. §§ 3.6(a), 3.307(a).  

Service treatment records show that the Veteran was seen for evidence of a left thyroid nodule and enlargement.  She underwent a thyroid uptake and scan in September 1983.  The result was normal with no evidence of a hot or cold nodule.  The Veteran denied a history of thyroid trouble on the July 1990, May 1995, and May 2000 reports of medical history.  March 1990, May 1995 and May 2000 periodic examinations described the endocrine system as normal.  A diagnosis or mention of Graves' disease is not shown in the service medical records or on examination prior to military retirement and there is no evidence, in the form of a competent medical opinion with accompanying rationale or otherwise, linking a current diagnosis of Graves' disease to a period of the Veteran's military service.

The Veteran testified before a Hearing Officer at the RO in Indianapolis, Indiana in May 2010.  She explained that in 1983, she was treated for a possible enlarged thyroid, but could not recall if she had any related symptoms at that time.  See RO Hearing Transcript, pp. 3-4, received May 18, 2010.  She stated that she was originally diagnosed with Graves' disease around 2007 or 2008.  Id. at 4.  The Veteran said that she believes her current condition is related to service because she was diagnosed with some thyroid problems in service even though she also said the subsequent test "came back as normal."  Id. at 5.  In addition, she testified that during her military career she was seen "about two, three times..." by a doctor who examined her thyroids, and that "...over time it got worse..."  Id. at 5-6.  Even so, the medical evidence of record shows that she was diagnosed with Graves' disease in 2005.  Moreover, the Veteran does not contend that her thyroid condition manifested or was aggravated during a period of ACDUTRA, and she has not established that her condition was incurred or aggravated during the relevant period of service.  The Veteran's service treatment records show that she consistently denied a history of thyroid trouble.  These contemporaneous records in which the Veteran reported her medical history in a sworn, signed document are more probative than the Veteran's more recent statements regarding what she remembers about the onset of her thyroid condition during service.  

On VA examination in September 2013, the examiner observed that the Veteran was seen by a doctor in 1983 for weight gain.  At that time, physical examination revealed an enlarged thyroid on the left, so the Veteran was subsequently evaluated for hypothyroidism.  The VA examiner noted that, on work up, the Veteran's thyroid scan was negative.  She observed that the Veteran's separation exam in 1990 was negative for thyroid trouble and that she was not diagnosed with Graves' disease until 2005.  She commented that the Veteran was initially seen for symptoms that would suggest hypothyroidism.  She stated that it would be unlikely for the Veteran to have symptoms of hypothyroidism with labs that are consistent with hyperthyroidism.  The examiner observed that the Veteran's actual thyroid disease did not present until 20 years after service.  

Based on the foregoing, the examiner opined that the Veteran's evaluation for weight gain and thyroid enlargement in 1983 is less likely as not caused by or associated with her current diagnosis of Graves' disease.  The Board finds this medical opinion highly probative of a negative nexus between the Veteran's current condition and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Furthermore, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the diagnosis of a medical issue, including Graves' disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board places greater probative weight on the opinion of the VA physician, a competent, experienced medical professional, than on the Veteran's lay statements.

After a full review of the record, the weight of the evidence demonstrates that Graves' disease did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application; the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in January 2008, prior to the initial adjudication of the service connection claims on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the January 2008 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to her claim in September 2013.  During the examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  While the claim for heel spurs is being remanded for National Guard records, the Veteran never alleged her Graves' disease was related to a period of National Guard service.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in July 2013.  The Board instructed the AOJ to schedule VA examinations for each issue on appeal and to then readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Entitlement to service connection for Graves' disease is denied.


REMAND

Unfortunately, the Veteran's service connection claim for bilateral heel spurs must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Veteran contends that she developed heel spurs during service.  Service treatment records show that the Veteran was seen in January 1989 for a two-day history of foot pain and was diagnosed with left foot plantar fasciitis.  However, a September 2005 private report of an x-ray shows that the Veteran complained of left heel pain.  The impression was that there was no fracture or dislocation, but there was a plantar calcaneal bony spurring that may be associated with plantar fasciitis.  Clinical correlation was suggested.  The Veteran's Physical Profile Serial Report (a service treatment record) from October 2005 indicates a diagnosis for left heel pain and refers to prior treatment for this condition by a civilian doctor.

The Veteran testified before a Hearing Officer at the RO in Indianapolis, Indiana, in May 2010.  She stated that while on "Alert status," due to being recalled for active duty, she was required to wear combat boots "for a long period of time."  See Hearing Transcript, pp. 7-8, received May 18, 2010.  She explained that her feet became "allergic" to these boots as a result of wearing them for such long periods.  Id. at 8.  Additionally, she was not entirely sure if she received treatment for any foot conditions while she was on alert status, but recalled being told to visit her civilian doctor who "said [she] had the heel spurs."  Id.  

The Board notes that the Veteran has identified the time period for when this injury occurred as having been while on "Alert Status."  

While the Veteran was afforded a VA examination, the VA examiner was not able to address whether the current condition is related to one of her periods of ACDUTRA or INACDUTRA service, as described at the Veteran's 2010 RO hearing, as these records have not been previously requested or obtained.  In particular, a request to obtain ACDUTRA and INACDUTRA records from January 2005 until December 2007 should be made.  

The Board notes that requests have been made to obtain the Veteran's service treatment records and personnel files from 2003 and earlier; however, it is not clear from the record what efforts were already made to obtain subsequent records, and there has been no formal finding that additional service treatment records are unavailable.  Service personnel records show that the Veteran was discharged from reserve duty in 2007.  There are also ACDUTRA records up until 2003.  As such, there is a possibility that there may also be service treatment records and personnel records missing from the file for the period between 2003 and 2007.  In order to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration, an attempt should be made to verify all periods of ACDUTRA and INACDUTRA and to obtain the Veteran's complete service treatment records and complete service personnel records, and to associate them with the claims file.

As it appears that there may be available service records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).

Accordingly, this issue is REMANDED for the following action:

1.  The Veteran should be sent VCAA notice, which sets forth the pertinent law and regulations regarding ACDUTRA and INACDUTRA.

2.  Verify all periods of the Veteran's INACDUTRA and ACDUTRA since January 2004.

3. Contact the National Personnel Records Center (NPRC), Records Management Center (RMC) or any other appropriate location, to request the complete service treatment records and service personnel records pertaining to the Veteran's periods of service in the Air Force Reserves from January 2004 to January 2007, and any subsequent service in the Air Force Reserves.  All attempts to obtain the records must be documented in the claims file and must be performed in accordance with 38 C.F.R. § 3.159(c)(2).  If no such records exist, or they are otherwise unavailable, the claims file should be documented accordingly.

The Veteran should be asked to submit copies of any pertinent records in her possession.

4.  Then, obtain an addendum medical opinion to determine the nature and etiology of the Veteran's bilateral heel spurs.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  

The examiner should provide an opinion as to whether the Veteran's current diagnosis for bilateral heel spurs are at least as likely as not (50 percent probability or greater) etiologically-related to a period of ACDUTRA or INACDUTRA.

A complete rationale should be given for all opinions and conclusions expressed.  

5. Readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


